DETAILED ACTION
Status of the Application
The amendment filed 12/22/2020 has been entered. The following has occurred: Claims 1, 7-11, and 20 have been amended; Claims 17-19 have been canceled; No new claim has been added; 
Claims 1-16 and 20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Effective Filling Date: 9/12/2018.
Response to Amendment
35 U.S.C. 112(a) Rejections are maintained in light of the amended claim limitations. 
35 U.S.C. 112(b) and 112(d) Rejections are withdrawn in light of the canceled claim limitations. 
35 U.S.C. 101 Rejections are maintained in light of the amended claim limitations
35 U.S.C. 102 and 103 Rejections are maintained in light of the amended claim limitations
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which Specifically, the examiner asserts that the Specification, as originally filled fails to disclose with enough specificity, the following limitations:
Claims 1 and 11 recite “(v) analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries;” “(viii) drawing up instructions to implement said disposition decisions;” “(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries; (xi) receiving proposed solutions to said analyzed unmet needs;  and (xiii) increasing the wealth of the person anticipating eventual death.” However, the Specification does not provide written description for how the steps are actually done. That is, paragraph [0025] of the Specification, merely states “Step 5 of the end-of-life pre-plan organization method 20 is analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time.” And paragraphs [0030]-[0031] of the Specification merely indicate “Step 10 of the end-of-life pre-plan organization method 20 is analyzing unmet needs indicated by the collected information relevant to how many death certificates will be needed in light of the analyzed and forecast impacts of the person's anticipated eventual death upon the anticipated survivors, heirs, and beneficiaries, including anticipated taxes and other costs of transferring assets and settling liabilities. Step 11 of the end-of-life pre-plan organization method 20 is proposing solutions to the analyzed unmet needs, including modifications to the person's specific liabilities, assets, and investments. Such solutions should improve the person's circumstances during the rest of life and reduce the potential costs and complications experienced by anticipated survivors, heirs, and beneficiaries after the person's death.” The Specification only provided a broad and generic statement of the claim limitations, that the forecasting impacts of the person’s anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, by identifying the person's current financial circumstances and likely increases or decreases over time. And the analyzing unmet needs is indicated from the collected various information of how many death certificates will be needed and forecast impacts and proposing solution for the unmet needs. The Specification does not actually indicates how the impact of person’s anticipated eventual death upon the survivor is analyzed or forecasted and how the unmet needs are analyzed or determined from the various collected information. In the same manner, the Specification does not actually describe how the proposed solution is identified to be proposed from the analyzed unmet needs, nor how to increase the wealth of the person anticipating eventual death. The Specification fails to provide with enough specificity on how the instructions to implement said disposition decisions are drawn. 
     There may be various possibilities (species) for unmet needs for a person analyzed from the wide range of collected information and many more possible proposed solutions for each of the various possible unmet needs. The Applicant is attempting to claim the entire genus of performing the above-mentioned steps. Yet, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of sufficient species.
Claims 2-10 and 11-20 depend from claims 1 and 11 above and therefore inherit the 35 U.S.C. 112 deficiencies of their parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As discussed in MPEP 2106 as revised by the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)1, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). If the claim does fall within one of the statutory categories, it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea)(i.e., Step 2A.1) and whether the exception is integrated into a practical application (i.e., Step 2A.2). With respect to Step 2A.1, the 2019 PEG extracts and synthesizes key concepts identified by the courts as abstract ideas to explain that the abstract idea exception includes the following groupings of subject matter, when recited as such in a claim limitation(s): mathematical concepts, certain methods of organizing human activity, and mental processes.2 With respect to Step 2A.2, elements that are indicative of integration into a practical application are discussed in MPEP 2106.05(a), (b), (c), and (e).3 Elements that are not indicative of integration into a practical application are discussed in MPEP 2106.05 (f), (g), and (h).4 If the exception is not integrated into a practical application, the claim is found to be directed to the exception. It must then be determined whether the claim otherwise contains any additional elements or combination of 
Step 1:
In the present application, claims 1-10 are directed to a method (i.e. a process) and claims 11-20 are directed to a system (i.e. a machine). Thus, the eligibility analysis proceeds to Step 2A.1. 
Step 2A. 1:
The bold language of claim 1 recites a judicial exception as explained further below:
An end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising:
(i) collecting information needed for obtaining a death certificate;
(ii) identifying persons to be notified;
(iii) identifying group affiliations;
(iv) identifying anticipated survivors, heirs, and beneficiaries;
(v) analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries;
(vi) reviewing disposition options available;
(vii) determining disposition decisions;
(viii) drawing up instructions to implement said disposition decisions;
(ix) collecting information relevant to how many certified death certificates will be needed;
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries;
(xi) receiving proposed solutions to said analyzed unmet needs;
(xii) implementing said dispositions and solutions as approved by the person;
(xiii) increasing wealth of the person anticipating eventual death.
The bold language of claim 11 recites a judicial exception as explained further below
An end-of-life pre-plan organization kit comprising:
(i) a Form A, adapted to collect information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen;
(ii) a Form B, adapted to collect information identifying by name, relationship, and contact information the persons to be notified upon the death;
(iii) a Form C, adapted to collect information needed for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information;
where said collected information is used to implement an end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising:
(i) collecting information needed for obtaining a death certificate;
(ii) identifying persons to be notified;
(iii) identifying group affiliations;
(iv) identifying anticipated survivors, heirs, and beneficiaries;
(v) analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries;
(vi) reviewing disposition options available;
(vii) determining disposition decisions;
(viii) drawing up instructions to implement said disposition decisions;
(ix) collecting information relevant to how many certified death certificates will be needed;
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries;
(xi) receiving proposed solutions to said analyzed unmet needs; 
(xii) implementing said dispositions and solutions as approved by the person; and
(xiii) increasing the wealth of the person anticipating eventual death.
The highlighted portions of limitations above recite managing personal behavior or relationship or interactions between people, which falls under “Certain Methods of Organizing Human Activity,” one of the abstract idea groupings articulated in the 2019 PEG. Under the broadest reasonable interpretation, other than the computing system (e.g., “computer program”, “internet website” and “mobile application”), the claims recite a process that a user with an organization kit or form collecting information such as need for obtaining a death certificate, persons to be notified, group affiliation, disposition option chosen, anticipated survivors/heirs/beneficiaries, analyzing and forecasting impacts upon said anticipated survivors, heirs, and beneficiaries, reviewing disposition options available, determining disposition decisions, drawing up instructions to implement said disposition decisions, collecting information relevant to how many certified death certificates will be needed, analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries, receiving proposed solutions to said analyzed unmet 
Step 2A. 2:
This judicial exception is not integrated into a practical application because the additional elements merely adds instructions to apply the abstract idea to a computer and insignificant extra-solution activity. In particular, the claim only recites the additional elements - the use of c computing system to collect, identify, analyze, and propose information. The computer in the steps is recited at a high-level of generality (See Applicant’s Specification at least at paragraphs [0033] in regarding the generic use of a computer program, an Internet website, or a mobile application for smartphones, tablets, and the like. Nothing indicates from the Applicant’s Specification that the computer is used beyond what is considered to be generic practice of computing devices) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
That is, the limitations in [B]-[E], [J], [P]-[W], and [BB] are merely steps of transmitting, receiving, and presenting data which are insignificant extra-solution activity to the judicial exception as discussed in MPEP 2106.05(g). Additionally, the function of limitations [F]-[I], [K]-[M], [V]-[AA], and [CC]-[EE] are step of adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05(f). Accordingly, this additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way; the general computer is effectively part of the preamble instruction to “apply” the exception by the computer. Other additional elements amount to routine data 
Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the insignificant extra-solution activity steps in limitations recited above amount to no more than mere instructions to apply the exception using a generic computer component. Each of these functions (e.g., collect, identify, analyze, and propose information) are similar to well-understood, routine, and conventional functions performed by a generic computer, as identified by the courts and discussed in MPEP 2106(f) and MPEP 2106.05(d)(II). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible. 
Dependent claims 2-10, 12-16 and 20 merely add further details of the abstract steps/elements recited in the independent claims without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technology environment. All of the steps of the dependent claims can still be performed mentally and are done, in the claims, by a generic computer. 
Dependent claims 2 and 12, further recites additional information of pre-purchasing goods and services indicated by said determined disposition decisions, which does not change the abstract idea of the independent claims. There are no additional element is added that integrates the judicial exception into a practical application. Accordingly, the dependent claims are ineligible. 
Dependent claims 3-6 and 13-16, further recites additional information of using pre-printed forms, computer program, internet website, and mobile application to obtain the collected information. 
Dependent claims 7-10 and 20, further recites additional information of collecting various information by Form A, B, and C. The step of collecting information in different Forms are merely insignificant extra-solution activity that do not change the abstract idea of the independent claims. The additional element(s) does not integrate the abstract idea into a practical application because they do not improve a computer or other technology, do not transform a particular article, do not recite more than a general link to a computer, and do not invoke the computer in any meaningful way. Accordingly, the dependent claims are ineligible. 
In summary, the dependent claims considered both individually and as ordered combination do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Parker (US 20030182290 A1), hereinafter “Parker.”
Claim 1, Parker discloses an end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising (Abstract and Para. [0014]-[0015] disclosing a method for facilitating final estate planning including end of life (EOL) planning):
(i) collecting information needed for obtaining a death certificate (para. [0138], [0150], [0219], [0225], [0442]);
(ii) identifying persons to be notified (Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends); 
(iii) identifying group affiliations (Para. [0266], “IN SECTION 2 (Your Name) WAS A GRADUATE OF (List all important educational history and years graduated from) HE/SHE SERVED (List any military service and dates served, metals received and/or military accomplishments) IN YEAR, (Your Name) MET AND MARRIED. FROM THEIR MARRIAGE (OR UNION) WERE BORN (List number of sons and their names, list number of daughters and their names). SECTION 3 (Your Name), WAS AN ACTIVE MEMBER IN THE 
(iv) identifying anticipated survivors, heirs, and beneficiaries (Para. [0267], [0355], [0448], [0460], [0470]);
(v) analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries (Abstract and para. [0006]-[0009], [0036], disclosing the client fiscal and human/pet care responsibilities (i.e. creditors, children, spouse, employers and others that are dependent upon the client). Also see para. [0355], [0412]-[0416]);
(vi) reviewing disposition options available (Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(vii) determining disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-
(viii) drawing up instructions to implement said disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”. Also see [0453]-[0456] for additional detail);
(ix) collecting information relevant to how many certified death certificates will be needed (para. [0219], [0225], [0442], [0460]);
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries (Para. [0493]-[0495]);
(xi) receiving proposed solutions to said analyzed unmet needs (Para. [0493]-[0504]); 
(xii) implementing said dispositions and solutions as approved by the person (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., 
(xiii) increasing the wealth of the person anticipating eventual death (Para. [0004]-[0017] disclosing the background of the invention including the need for which the invention to fully prepare with adequate financial resources and planning that provides ease when needed, and to permit such plans and records to be readily updated to reflect changed circumstances, which discloses the idea of the claimed invention. Specifically in paragraph [0014], “Final estate planning may be incorporated into an end of life and even broader total life planning process. End of life planning, otherwise referred to as EOLP, is a process that all individuals should go through to plan for retirement, assisted living in the event of a debilitating illness, and for death. There are many disparate aspects to EOLP, which call upon various resources in various locations, such as the death care industry, insurance industry, health care industry, financial and investment industries, legal advisors, estate planners, government programs, organ and tissue donor agencies, and grief counseling. There is currently no EOLP system available to consumers to readily integrate the various resources needed to create a comprehensive end of life plan that reflects an individual's unique financial position, obligations and desires. Since EOLP is a part of total life planning, or LP, there are no comprehensive life planning system or computer programs available.” Para. [0017], “There is a need for total life (TL) and end of life planning methods and technologies to facilitate implementation thereof that will assist individuals and professional planners to facilitate users to set aside adequate financial assets and plans for meeting obligations, assisted living and end of life needs, arrange for corporal disposition after death, and carry out the desires of the individual.” Para. [0495], “Funding and Documentation of EOC Plans includes but is not limited to applying assets, such as savings, investments, long term care and life insurance to cover debts and comprehensive advance health care directives stating all end-of-life wishes, i.e., life support, pain control, who's in charge even after the death, blood transfusions, organ donor requests, living trusts, wills, powers of attorneys, living trusts, preplanned funeral & internment arrangements, etc.” The Office takes the position that the planning and received plans for retirement, savings, investment and life insurance are plans to increase wealth of the person anticipating eventual death and covering the potential expenses as described in paragraphs [0004]-[0017].   Although Parker does disclose the above limitation, the Office also takes the position that the limitation, increasing the wealth of the person anticipating eventual death is a description which the claimed invention is intended for but does not hold patentable weight due to overly broadness of the claim without the context of how the wealth of the person is increased from the claimed system). 
Claim 11, Parker discloses an end-of-life pre-plan organization kit comprising (Claim 23 and para. [0137] disclosing kit for end of life planning): 
(i) a Form A, adapted to collect information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0138], [0150], [0219], [0225], [0442] disclosing the collecting information needed for obtaining a death certificate. Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends. Claim 11, para. [0478], [0492] disclosing emergency contact. Para. [0266], “IN 
(ii) a Form B, adapted to collect information identifying by name, relationship, and contact information the persons to be notified upon the death (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0448] disclosing the name, address, city, state, zip code, phone number, and relationship of the person they have listed in charge of completing and carrying out their final interment requests; and what type of container or casket will be used (i.e., wood or metal));
(iii) a Form C, adapted to collect information needed for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0219], [0225], [0442], [0460] disclosing collect information needed for determining how many certified death certificates will be needed and Para. [0493]-[0495] disclosing identification and analysis of unmet needs revealed by the information);
where said collected information is used to implement an end-of-life pre-plan organization method for a person anticipating eventual death, the end-of-life pre-plan organization method comprising (Abstract and Para. [0014]-[0015] disclosing a method for facilitating final estate planning including end of life (EOL) planning):
(i) collecting information needed for obtaining a death certificate (para. [0138], [0150], [0219], [0225], [0442]);
(ii) identifying persons to be notified (Para. [0148]-[0154] disclosing a list of contacts to notify. Para. [0267] contacting family member and friends); 
(iii) identifying group affiliations (Para. [0266], “IN SECTION 2 (Your Name) WAS A GRADUATE OF (List all important educational history and years graduated from) HE/SHE SERVED (List any military service and dates served, metals received and/or military accomplishments) IN YEAR, (Your Name) MET AND MARRIED. FROM THEIR MARRIAGE (OR UNION) WERE BORN (List number of sons and their names, list number of daughters and their names). SECTION 3 (Your Name), WAS AN ACTIVE MEMBER IN THE COMMUNITY, (Give a complete listing of pertinent employment, groups, clubs, organizations, memberships and volunteer functions you have taken part in)”. Also see para. [0355] for military service and professional affiliations);
(iv) identifying anticipated survivors, heirs, and beneficiaries (Para. [0267], [0355], [0448], [0460], [0470]);
(v) providing the collected information for analyzing and forecasting impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries (Abstract and para. [0006]-[0009], [0036], disclosing the client fiscal and human/pet care responsibilities (i.e. creditors, children, spouse, employers and others that are dependent upon the client). Also see para. [0355], [0412]-[0416]);
(vi) reviewing disposition options available (Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(vii) determining disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”, Also see [0453]-[0456] for additional detail);
(viii) drawing up instructions to implement said disposition decisions (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last ended in the process and then the client is taken automatically to the next step within the process. Point number 3, step 1, of the “4 Point” process appears on screen. “What do you want done with your body before and after death?” (end-of-life provisions)”. Also see [0453]-[0456] for additional detail);
(ix) collecting information relevant to how many certified death certificates will be needed (para. [0219], [0225], [0442], [0460]);
(x) providing the collected information for analyzing unmet needs indicated by said collected information relevant to how many death certificates will be needed in light of said analyzed and forecast impacts of the person's anticipated eventual death upon said anticipated survivors, heirs, and beneficiaries (Para. [0493]-[0495]);
(xi) receiving proposed solutions to said analyzed unmet needs (Para. [0493]-[0504]); 
(xii) implementing said dispositions and solutions as approved by the person (Para. [0017]-[0019], disclosing the “arrange for corporal disposition after death, and carry out the desires of the individual.” Abstract and para. [0036], disclosing desired disposition of the client's body before (e.g., assisted living, hospice, palliative care, life support) and after death (corporal disposition), and (4) funding arrangements and documentation for asset disposition to cover fiscal, human/pet care responsibilities, living body and subsequent remains disposition, and to carry out the client's other wishes. Also see para. [0019], [0289], [0355], [0418]-[0420], “The system tracks where the client last 
(xiii) increasing the wealth of the person anticipating eventual death (Para. [0004]-[0017] disclosing the background of the invention including the need for which the invention to fully prepare with adequate financial resources and planning that provides ease when needed, and to permit such plans and records to be readily updated to reflect changed circumstances, which discloses the idea of the claimed invention. Specifically in paragraph [0014], “Final estate planning may be incorporated into an end of life and even broader total life planning process. End of life planning, otherwise referred to as EOLP, is a process that all individuals should go through to plan for retirement, assisted living in the event of a debilitating illness, and for death. There are many disparate aspects to EOLP, which call upon various resources in various locations, such as the death care industry, insurance industry, health care industry, financial and investment industries, legal advisors, estate planners, government programs, organ and tissue donor agencies, and grief counseling. There is currently no EOLP system available to consumers to readily integrate the various resources needed to create a comprehensive end of life plan that reflects an individual's unique financial position, obligations and desires. Since EOLP is a part of total life planning, or LP, there are no comprehensive life planning system or computer programs available.” Para. [0017], “There is a need for total life (TL) and end of life planning methods and technologies to facilitate implementation thereof that will assist individuals and professional planners to gather and update necessary information, integrate TL, FEP and/or EOLP resources, create a central repository for individual asset records, facilitate users to set aside adequate financial assets and plans for meeting obligations, assisted living and end of life needs, arrange for corporal disposition after death, and carry out the desires of the individual.” Para. [0495], “Funding and Documentation of EOC Plans includes but is not limited to applying assets, such as savings, investments, long term care and life insurance to cover debts and comprehensive advance health care directives stating all end-of-life wishes, i.e., life support, pain control, who's in charge even after the death, blood transfusions, organ donor requests, living trusts, wills, powers of attorneys, living trusts, preplanned funeral & internment arrangements, etc.” The Office takes the position that the planning and received plans for retirement, savings, investment and life insurance are plans to increase wealth of the person anticipating eventual death and covering the potential expenses as described in paragraphs [0004]-[0017].   Although Parker does disclose the above limitation, the Office also takes the position that the limitation, increasing the wealth of the person anticipating eventual death is a description which the claimed invention is intended for but does not hold patentable weight due to overly broadness of the claim without the context of how the wealth of the person is increased from the claimed system). 
Claims 2 and 12, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprises pre-purchasing goods and services indicated by said determined disposition decisions (Para. [0448] disclosing “client is requested to list all information as prompted to assist future caregivers/survivors in making funeral, cremation and burial arrangements. The client is asked for a current end-of-life funding budget; how expenses are to be paid, (i.e., insurance, cash etc.) or if any have been prepaid, listing name, address, city, state, phone number, and file number of those prepaid plans; cemetery plot locations, funeral plans, if they are to buried or cremated; name, address and phone number of the location they are to be buried; what is to be done with their cremated remains if cremated, what type of service will they have (church, mortuary, grave side or private arrangement determined by family); will their body be present for the service; is there anything they'd like buried/cremated with them; the name address, and phone number of the person to perform service; the name, address and phone number of the location they would like the service held; the name, 
Claims 3 and 13, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising pre-printed forms adapted to obtain said collected information (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form).
Claims 4 and 14, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising a computer program adapted to obtain said collected information (Abstract, para. [0014]-[0016], and [0018]-[0025]).
Claims 5 and 15, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising an Internet website adapted to obtain said collected information (Abstract, para. [0015]-[0016], [0019], [0022], [0024], [0026], [0033]-[0034] and Fig. 14-22. Also see para. [0040], [0042]-[0044], [0052]).
Claims 6 and 16, Parker discloses the method of claim 1 and the kit of claim 11. Parker further discloses:
further comprising a mobile application adapted to obtain said collected information (Para. [0022], [0057]-[0058] disclosing accessible as web application for collecting of information between computer server and a client device. Further in para. [0019] disclosing the communication with program users via instant messaging, telephone and/or videophone which is representative of mobile application adapted to obtain said collected information).
Claims 7, Parker discloses the method of claim 1. Parker further discloses:
where said collected information needed for obtaining a death certificate, identifying emergency contacts and persons to be notified, identifying group affiliations, including any military service, identifying insurance policies, and identifying the disposition options chosen is provided by a Form A 
Claims 8, Parker discloses the method of claim 1. Parker further discloses:
where said persons to be notified, identifying by name, relationship, and contact information, upon the death is provided by a Form B (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0448] disclosing the name, address, city, state, zip code, phone number, and relationship of the person they have listed in charge of completing and carrying out their final interment requests; and what type of container or casket will be used (i.e., wood or metal)).
Claims 9, Parker discloses the method of claim 1. Parker further discloses:
where said collected information relevant for determining how many certified death certificates will be needed, and for identification and analysis of unmet needs revealed by the information, is provided by a Form C (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form. Para. [0219], [0225], [0442], [0460] disclosing collect information needed for determining how many certified death certificates will be needed and Para. [0493]-[0495] disclosing identification and analysis of unmet needs revealed by the information).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US 20030182290 A1), hereinafter “Parker.”
Claims 10 and 20, Parker discloses the method of claim 1 and the kit of claim 11. Parker does disclose, where said collected information is provided by a Form (Claim 23, Para. [0018], [0025], [0040], [0137] disclosing the collecting of information in pre-print or paper form). 
The only different between Parker and the claimed invention, is that Parker does not explicitly teach separate forms of Form A, Form B, and Form C. 
However it would have been obvious to one of ordinary skill in the art at the time the invention was made to collect different information provided by different forms, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. For example, there is no different in collected various information from Form A, Form B, or Form C, which the Forms are merely a label of the information collected, and the information can be collected from a form or multiple forms. 
(In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.)
Response to Arguments
35 U.S.C. 112 Rejections:
The amended claim limitations and Remarks do not overcome the 112(a) Rejection provided in the previous Office Action mailed on 7/22/2020. The 112(a) Rejections have been revised with clear explanation for the outstanding 112(a) Rejection. The 35 U.S.C. 112(a) Rejections are maintained and see detail analysis in the Office Action above. 
35 U.S.C. 112(b) and 112(d) Rejections are withdrawn in light of canceled claim limitations. 
35 U.S.C. 101 Rejections:
Applicant’s assertion are fully considered and found to be unpersuasive. 
Regarding to assertion on page 8, “Applicant respectfully submits that this characterization is not only overly broad but is also misdirected.” The Examiner respectfully disagrees. The Examiner have considered each and every claim limitations, individually and in combination, as written in Claims and in light of the Specification. The 101 analysis is not overly broad nor misdirected. 
Further, the Applicant asserts, “The claims are directed to an improvement of targeted marketing which automatically analyzes end of life needs and provides content that impacts anticipated survivors, heirs, and beneficiaries. For example, the system/process may generate and implement dispositions and solutions relevant to the person's end of life. The disclosed system analyzes and forecasts the impacts of the person's death (such as the number of death certificates needed) and proposes a solution to decrease those impacts for anticipated survivors, heirs, and beneficiaries that the 
Therefore, the Examiner disagrees with the assertions and 101 rejections are maintained. 
35 U.S.C. 102 and 103 Rejections:
	The Remarks filed on 12/22/2020 have been fully considered, however, it is found to be unpersuasive. 
	From pages 10-14, the Applicant made conclusory statement that, Parker does not disclose the amended limitation of “increasing the wealth of the person anticipating eventual death.” 
	The Examiner respectfully disagrees. As indicated in the rejection above, paragraphs [0004]-[0017] of Parker discloses the background of the invention including the need for which the invention to fully prepare with adequate financial resources and planning that provides ease when needed, and to permit such plans and records to be readily updated to reflect changed circumstances, which discloses the idea of the claimed invention. Specifically in paragraph [0014], “Final estate planning may be incorporated into an end of life and even broader total life planning process. End of life planning, otherwise referred to as EOLP, is a process that all individuals should go through to plan for retirement, assisted living in the event of a debilitating illness, and for death. There are many disparate aspects to EOLP, which call upon various resources in various locations, such as the death care industry, insurance industry, health care industry, financial and investment industries, legal advisors, estate planners, government programs, organ and tissue donor agencies, and grief counseling. There is currently no EOLP system available to consumers to readily integrate the various resources needed to create a comprehensive end of life plan that reflects an individual's unique financial position, obligations and desires. Since EOLP is a part of total life planning, or LP, there are no comprehensive life planning system or computer programs available.” Para. [0017], “There is a need for total life (TL) and end of life planning methods and technologies to facilitate implementation thereof that will assist individuals and professional planners to gather and update necessary information, integrate TL, FEP and/or EOLP resources, create a central repository for individual asset records, facilitate users to set aside adequate financial assets and plans for meeting obligations, assisted living and end of life needs, arrange for corporal disposition after death, and carry out the desires of the individual.” Para. [0495], “Funding and Documentation of EOC Plans includes but is not limited to applying assets, such as savings, investments, long term care and life insurance to cover debts and comprehensive advance health care directives stating all end-of-life wishes, i.e., life support, pain control, who's in charge even after the death, blood transfusions, organ donor requests, living trusts, wills, powers of attorneys, living trusts, preplanned funeral & internment arrangements, etc.” The Office takes the position that the planning and received plans for retirement, savings, investment and life insurance are plans to increase wealth of the person anticipating eventual death and covering the potential expenses as described in paragraphs [0004]-[0017].  Furthermore, the Office takes the position that the limitation, increasing the wealth of the person anticipating eventual death is a description which the claimed invention is intended for but does not hold patentable weight due to overly broadness of the claim without the context of how the wealth of the person is increased from the claimed system.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENREN CHEN whose telephone number is (571)272-5208.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.C./Examiner, Art Unit 3689                                                                                                                                                                                                        

/ARYAN E WEISENFELD/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 84 Fed. Reg. 50, 51 (Jan 7, 2019).
        2 Id. at 52. 
        3 Id. at 55. 
        4 Id. at 55.